GEE, Circuit Judge
(specially concurring):
While in agreement with the result and with much the majority has said, I am unable to muster such confidence as it avows (supra, at 261) in the district court’s “proper concept of the character and scope” of the good faith defense. The question of whether a public official knew his official actions violated a person’s constitutional rights or, alternatively, should have known it is not always easily answered. In very recent opinions treating of the defense, for example, the Supreme Court has repeatedly cautioned that “an official has, of course, no duty to anticipate unforeseeable constitutional developments.” O’Connor v. Donaldson, 422 U.S. 563, 577, 95 S.Ct. 2486, 2494-95, 45 L.Ed.2d 396, 408 (1975), citing Wood v. Strickland, 420 U.S. at -, 95 S.Ct. at 1004, 43 L.Ed.2d at 225 (1975). Nor is it certain in every case what facts constitute reasonable grounds on which to found good faith belief. Indeed, in our circuit at any rate, it presently appears that a sheriff charged in a § 1983 false imprisonment suit cannot invoke the good faith defense at all. I do not think that holding correct, and my views there expressed prevent my speaking with as much certainty about the good faith defense as does the majority. See Bryan v. Jones, 519 F.2d 44 (5th Cir. 1975), dissenting opinion. But it seems to me that in this case, despite trial-court findings of a want of malice and of probable good faith belief by President Williams in the propriety of his actions, it appears clear that he should have known better and would have had he sought legal advice. After all, our panel’s opinion in Bazaar v. Fortune, 476 F.2d 570 (5th Cir. 1973)1 had come down two months before, and its view of the law was scarcely unprecedented.

. Modified 489 F.2d 225 (5th Cir. 1973) (enbanc).